DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/12/2021 has been entered. Claims 39-59 and 64 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 39 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/30561, hereinafter Hess.
Regarding claims 39 and 58, Hess teaches a microporous substrate (item 1) for detection of surface bound substances (intended use MPEP § 2114 (II)), comprising: a generally planar microporous substrate material (item 1) having opposed surfaces (the upper and lower surface of item 1) and tapered micropores (figure 8) extending completely through a thickness of said microporous substrate (figure 8) in which ends of the tapered micropores are wider on one surface of the substrate compared to a narrower width of ends of the tapered micropores on the opposed surface (figure 8) and the substrate is plastic (page 4, lines 11-15).

Regarding the method of embossing or molding is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Moles (MPEP § 2113).  Here, the limitations as to the method of embossing or molding is given minimal patentable weight.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-47, 48, 54, 56, 57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2012/0037591, hereinafter Tringe in view of United States Application Publication No. 2004/0142463, hereinafter Walker.
 Regarding claim 39, Tringe teaches a porous substrate (item 13) for detection of surface bound substances (intended use MPEP § 2114 (II)), comprising: a generally planar microporous substrate material (item 13) having opposed surfaces (the upper and lower surfaces of item 13) and tapered pores (items 26 and 29) extending completely through a thickness of said substrate (figure 12) in which ends of the tapered pores are wider on one surface of the substrate compared to a narrower width of ends of the tapered pores on the opposed surface (figure 12).
Tringe fails to teach the substrate is a microporous substrate and the pores are micropores.
Walker teaches a microfabricated filter in which the pore can have a diameter from 0.1 micron to about 1000 microns depending upon the filtering application (Walker, paragraph [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum size of the pores to a range of 1 to 15 microns (which would make the substrate considered to be microporous and the pores to be micropores) which would allow for the required filtering (MPEP § 2144.05 (II)). 

Regarding claim 40, Tringe teaches the tapered pores are progressively wider near said one surface of the substrate (figure 12).
Regarding claim 41, Tringe teaches wherein the tapered pores have a rectangular cross section (figure 10).
Regarding claim 42, Tringe teaches wherein the tapered pores have a square cross section (figure 10).
Regarding claim 43, Tringe teaches wherein the tapered pores have a circular cross section (figure 9).
Regarding claim 44, Tringe teaches wherein the tapered pores with the circular cross section are conical (figure 12).
Regarding claim 45, Tringe teaches the tapering is conical (figure 12); however, Tringe fails to teach the tapering is spherical.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tapering spherical, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, MPEP 2144.04 (IV)(B).  
Regarding claim 46, Tringe teaches the tapering is conical (figure 12); however, Tringe fails to teach the tapering is parabolic.

Regarding claim 47, Tringe teaches the tapered pore dimension on the side opposite the side of the widened pores are substantially smaller (figure 12).
While Tringe does not address the pore dimension being substantially smaller provides structural stability, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same shape of the pores is disclosed. Absent persuasive evidence that the shape of the pores are different, the prior art is considered to have the same properties with respect to the structural stability as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 48, Tringe teaches wherein the tapered pores are of uniform dimensions and morphology (figures 9, 10 and 12).
Regarding claim 54, Tringe teaches the thickness of the substrate is on the order of tens of nm to tens of microns (paragraph [0043]).
However, Tringe fails to teach the thickness of the substrate is between about 0.15 to 0.75 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the substrate 0.15 mm (150 microns) since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, MPEP §2131.03 (III). Further, if it is determined that the claimed ranges are not close enough, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum thickness to a range of 0.15 to 0.75 mm which would allow for the substrate to maintain is structural stability (MPEP § 2144.05 (II)).  
Regarding claim 56, Tringe teaches wherein the substrate is made of silicon (abstract).
Regarding claim 57, the method of electrochemical etching of silicon is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, 
Regarding claim 59, while Tringe does not address the porous substrate material is opaque so that light from one micropore cannot be transmitted to neighboring pores, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same materials of construction are utilized. Absent persuasive evidence that the materials of construction are different, the prior art is considered to have the same properties with respect to the substrate being opaque so that light cannot be transmitted from one pore to another as that is claimed. MPEP § 2112.01 (I-IV). Furthermore, the silicon substrate as described in Tringe is opaque.

Claims 45 and 46 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Tringe and Walker as applied to claim 43 above, and further in view of United States Patent No. 5,423,581, hereinafter Salyers.
Regarding claim 45, Tringe teaches the tapering is conical (figure 12); however, Tringe and Walker fail to teach the tapering is spherical.
Salyers teaches different tapering profiles of conical, spherical and paraboloid (Salyers, column 8, lines 10-16).
Examiner further finds that the prior art contained a device/method/product (i.e., spherical tapering) which differed from the claimed device by the substitution of component(s) (i.e., conical tapering) with other component(s) (i.e., spherical tapering), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute conical tapering of reference Tringe with spherical tapering of reference Salyers, since the result would have been predictable.
Regarding claim 46, Tringe teaches the tapering is conical (figure 12); however, Tringe and Walker fail to teach the tapering is parabolic.
Salyers teaches different tapering profiles of conical, spherical and paraboloid (Salyers, column 8, lines 10-16).
Examiner further finds that the prior art contained a device/method/product (i.e., parabolic tapering) which differed from the claimed device by the substitution of component(s) (i.e., conical tapering) with other component(s) (i.e., parabolic tapering), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., conical tapering with parabolic tapering), and the results of the substitution (i.e., tapering) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute conical tapering of reference Tringe with parabolic tapering of reference Salyers, since the result would have been predictable.

Claims 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tringe and Walker as applied to claim 39 above, and further in view of United States Patent No. 6,602,397, hereinafter Hofmann.
Regarding claims 49 and 50, Tringe and Walker teach all limitations of claim 39; however, they fail to teach reinforcements ribs which are an integral part of the substrate.
Hofmann teaches a filter membrane which has stiffening ribs in the substrate which increases the mechanical strength of the filter along with improving handling (Hofmann, column 3, lines 12-14).
.

Claims 49 and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tringe and Walker as applied to claim 39 above, and further in view of United States Application Publication No. 2005/0241477, hereinafter Mundaschau.
Regarding claims 49 and 51-52, Tringe and Walker teach all limitations of claim 39; however, they fail to teach a reinforcement ribs which are two supporting meshes on opposite sides of the substrate which are separate from the substrate.
Mundschau teaches a membrane which is sandwiched between two fine metal mesh screens to provide mechanical support to the membrane (Mundschau, paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added two supporting meshes on opposite sides (sandwiched) of the substrate because it would provide mechanical support to the membrane (Mundschau, paragraph [0009]).

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tringe and Walker as applied to claim 39 above, and further in view of United States Application Publication No. 2013/0239813, hereinafter Rakow.
Regarding claim 55, Tringe and Walker teach all limitations of claim 39; however, they fail to teach the tapered surfaces of the pores are coated with a reflective coating.
Rakow teaches a monitor for the determination of end of life of a filter in which a reflective layer is added to the surface of micropores (Rakow, paragraph [0032]) so that a monitoring device can monitor the filter and determine the service life of the filter (Rakow, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a reflective layer to the surface of the pores because it would allow a monitoring device to monitor the filter and determine the service life of the filter (Rakow, abstract).

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tringe and Walker as applied to claim 39 above, and further in view of United States Application Publication No. 2003/0062657, hereinafter Parameswaran.
Regarding claim 64, Tringe and Walker teach wherein the tapered micropores wherein said tapered micropores have a size in a range from about 1 micron to about 15 microns (see supra).
However, Tringe and Walker, as described above, however, as described above, they fail to teach wherein a tapering angle of said tapered micropores is in a range from about 0.3 degrees to about 14 degrees.
Walker further teaches the micropores have a tapering angle of 0.5 to 10 degrees deepening upon the thickness of the filter (Walker, paragraph [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum micropores tapering angle to a range of 0.3 degrees to about 14 degrees which would allow for the required filtering and filter thickness (MPEP § 2144.05 (II)). 
Tringe and Walker fail to teach a wall thickness of the porous substrate between the tapered micropores is in a range from about 1 to about 5 microns.
Parameswaran teaches a membrane filter in which the filter can be tailored for specific purposes in their thickness, pore size and pore spacing (Parameswaran, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum micropore spacing to a range of 1 to 5 microns which would allow for the required filtering (MPEP § 2144.05 (II)).	

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Hess is not intended and not used for light collection, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding applicant’s argument that Hess teaches away from the present claims is not found persuasive. Teaching away is a showing of non-obviousness which is applicable to 103 type rejections, however, the rejections based upon Hess are anticipatory and therefore even if Hess teaches away from the claimed invention, Hess would still anticipate the claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., optical probes bound to the interior surface at the wider ends of the micropores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim is only stating the ability for the specified structure to improve the collection efficiency of light emitted from optical probes bound to the interior surface and not that the optical probes are bound to the surface. If there were to be optical probes bound to the interior surface, there would be a point in time where the collection efficiency would be improved, as claimed.
Regarding applicant’s argument that Tringle teaches a nanoporous membrane and the current claim is directed at a microporous structure and that the nanopores are too small to significantly increase light collection is not found persuasive. The size of the pores in Tringle have been modified by Walker which teaches pores having a diameter from 0.1 micron to about 1000 microns depending upon the filtering application. As Walker teaches the size of the pores, it would have been obvious to one of ordinary skill in the art to modify the size of the pores to arrive at the claimed size range depending upon the filtering requirements. 
Regarding applicant’s argument that the nanometer scale pores, tapering angle and thickness of the substrate would not result in the light collection efficiencies as required in the claims. It has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same thickness and shape of the pores is disclosed. Absent persuasive evidence that the shape of the pores are 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798